--------------------------------------------------------------------------------

CORPORATE DEVELOPMENT SERVICES AGREEMENT

CORPORATE DEVELOPMENT SERVICES AGREEMENT, made effective this 13th day of
January 2014 between:

Don Shaxon
3129 Centennial Drive
Burlington ON Canada L7M 1B8
(Hereinafter referred to as “Provider”)

AND:

Enertopia Corp.
950 - 1130 Pender St W
Vancouver BC Canada V6E 4A4
Kelowna BC V1X 7W2

(Hereinafter referred to as “Company”)

WITNESS THAT:

WHEREAS:

A. Company requires Corporate Development Services in the legal marijuana
business and desires to contract the Provider to provide such services;

B. Provider is engaged in the business of providing corporate development
services to listed companies and has agreed to provide such services to the
Company as its “Corporate Development Consultant”.

NOW THEREFORE, the parties agree as follows:

I. APPOINTMENT

Company hereby engages Provider to provide corporate development services and
hereby retains and engages Provider on the terms and conditions of this
Agreement. Provider accepts such appointment and agrees to use its best efforts
to perform such services, upon the terms and conditions of this Agreement.

II. TERM

The initial term of this agreement shall begin on the date of execution of this
Agreement and continue for twelve months. Thereafter the agreement will continue
on a month-by-month basis pending agreement by both parties.

III. SERVICES OF PROVIDER

Provider shall act generally as the Corporate Development Consultant for Company
and as such shall perform services as follows:

A. Provider will introduce the Company to industry professionals and organize
meetings for possible corporate development in the legal marijuana business
sector.

B. Provider will consult with and advise Company and assist in developing
appropriate due diligence material (to satisfy the in-house and regulatory
requirements for corporate development).

--------------------------------------------------------------------------------


Corporate Development Services Agreement page 2

C. Will assist the Company in Industry Trade shows including but not limited to
the Cannabis Cups at Company expense as approved by the Company.

D. Provider will telephone new contacts and update contacts on corporate
developments in an ongoing, timely and professional manner.

IV. LIMITATIONS ON SERVICES

The parties recognize that certain responsibilities and obligations are imposed
by federal, provincial and state securities laws and by the applicable rules and
regulations of the Securities Commissions. Accordingly, Provider agrees that:

A. Provider shall not release any financial or other material information or
data about Company and its business without the consent of approval of Company;

B. Provider shall not conduct any meetings regarding Company without informing
Company of the proposed meeting and its general format or agenda;

C. Provider shall not release any information or data about Company’s affairs to
selected limited person(s), entity or group if Provider is aware that such
information or data has not been generally released or promulgated.

V. REPRESENTATIONS AND INDEMNIFICATION

A. Company shall be deemed to make a continuing representation of the accuracy
of any and all material facts, material information and data that it supplies to
Provider and the general availability of such information. Company is aware that
Provider will rely on such continuing representation in disseminating such
information and otherwise performing its public relations functions under this
Agreement.

B. Provider in the absence of notice in writing from Company will rely on the
continuing accuracy of material; information and data supplied by Company and
its general availability.

C. Company hereby agrees to indemnify Provider against and to hold Provider
harmless from any claims, suits, loss damages, etc. arising out of Provider
reliance on the general availability of information supplied to Provider and
Provider ability to promulgate such information.

D. Conversely, Company may rely on Provider to disseminate and promulgate only
such material, information and data as supplied by Company for such purposes.
Provider hereby agrees to indemnify Company against and to hold Company harmless
from any claims, damages, suits, loss damages, etc. arising out of Company’s
reliance upon Provider to disseminate and promulgate only such facts, material
information and data.

VI. COMPENSATION

A. In consideration for the services the Company will issue 250,000 shares of
restricted common stock in the Company at $0.16 per share as a signing bonus and
grant two hundred and fifty thousand (250,000) stock options in Enertopia
Corporation. The shares and common stock options will be issued in the name of
Don Shaxon in consideration of Provider rendering to the Company the services
referred to in section III, Company shall pay Provider, a monthly fee of $3,500
payable at the end of each monthly period starting 30 days from the signing of
this agreement. The Company further agrees to pay Provider $500 per month to
cover expenses incurred on its behalf.

B. After 90 days the monthly compensation will be adjusted and the payment of a
onetime cash bonus in the amount of $40,000 in USD will be paid to the Provider.

--------------------------------------------------------------------------------


Corporate Development Services Agreement page 3

VII. RELATIONSHIP OF PARTIES

Provider is a contractor, responsible for compensation of its agents, employees
and representatives, as well as all applicable withholding therefrom and taxes
thereon (including unemployment insurance) and all workers compensation
insurance. This Agreement does not establish any partnership, joint venture, or
other business entity or association between the parties and neither party is
intended to have any interest in the business or property of the other.

VIII. GENERAL

A. This Agreement shall be governed by and construed in accordance with the laws
of the Province of British Columbia, which shall be deemed to be the proper law
of this contract.

B. This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto or by their successors or assigns.

C. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same document, and any facsimile signature shall be taken as an
original.

D. The provisions herein contained constitute the entire agreement between the
parties and supersedes all previous communications, representations and
agreements whether oral or written between the parties with respect to the
subject matter hereof.

E. Each of the parties hereto hereby covenants and agrees to execute such
further and other documents and instruments and to do such further and other
things as may be necessary to implement and carry out the intent of this
Agreement.

F. No condoning, excusing or waiver by any party hereto of any default, breach
of non-observance by any other party hereto at any time or times in respect of
any covenant, proviso or condition herein contained shall operate as a waiver of
that party’s rights hereunder in respect of any continuing or subsequent
default, breach or non-observance, or so as to defer or affect in any way the
rights of the party in respect of any such continuing or subsequent default
breach of non-observance, and no waiver shall be inferred from or implied by
anything done or omitted to be done by the party having those rights.

G. This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, administrators, successors and their
respective permitted assigns.

H. Time is of the essence of this agreement.

I. This Agreement is subject to the acceptance of the applicable stock exchanges
and regulatory bodies.

IN WITNESS WHEREOF, the parties hereto have hereunto affixed their respective
hands as of the day and year first written above.

Don Shaxon   Enertopia Corporation. PROVIDER



  COMPANY Per: Authorized Signatory   Per: Authorized Signatory


--------------------------------------------------------------------------------